DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/810,757 filed on 3/5/2020. Claims 1, 9, 17 and 19-20 were amended in the reply filed 2/23/2022. Claims 1, 9 and 17 were amended in the reply filed 7/13/2022. This action is non-final.

Response to Arguments
Regarding Applicant’s arguments starting on page 8 regarding claims 1-20: Applicant’s arguments filed with respect to the rejections of claims 1-20 made under USC § 101 have been fully considered, but are not persuasive. Applicant argues that the amendments now “recite a specific three-entity structure”, and that the functions performed are “innate to a machine and do not amount to organizing human activity”. Applicant further argues that “the claims are integrated into a practical application that requires a specific constellation of applications and devices to function.” Examiner respectfully disagrees. As shown in the rejection below, Examiner maintains that, while the claims utilize a series of computer devices communicating over a network, the computer devices and network are generic and described at a high level of generality. The claims merely “apply” an abstract idea related to methods of organizing human activity (business relations) to a generic computer environment, and the mere organization of the generic computer environment does not integrate the abstract idea into a practical application. Examiner maintains the rejections of claims 1-20 made under USC § 101.
Regarding Applicant’s arguments starting on page 9 regarding claims 1-20: Applicant’s arguments filed with respect to the rejections of claims 1-20 made under USC § 103 have been fully considered, but are not persuasive. 
Applicant argues that the amendments made “clarify that the travel and event manager applications are different applications installed on a client device, where a pre-event trigger is transmitted over an API from the travel application and to the event manager application, the event manager application then communicating the pre-event trigger over a network to an event manager system,” and that Dawkins does not teach this. Examiner disagrees, however, citing paragraph [0107] where Dawkins teaches, “Moreover, the separation of various system components in the embodiments described above should not be understood as requiring such separation in all embodiments, and it should be understood that the described program components and systems can generally be integrated together in a single software product or packaged into multiple software products.” Here Dawkins teaches that any of the methods described within can be executed using multiple software products distributed across networked hardware, while (Fig. 12) of Dawkins teaches the communication of information between a user device and a server device via a network. Examiner maintains the rejections of claims 1-20 made under USC § 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to non-statutory subject matter.
Claims 1, 9 and 17 recite a method, and a non-transitory computer readable medium, and system for receiving a travel destination, the travel destination including a travel location and a duration for a stay at the travel location; identifying, based on the travel location and the duration, a travel event and an event manager for the travel event; determining automatically a pre-event trigger for the travel event; calculating a trigger time for the pre-event trigger; and transmitting, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the travel event. Therefore, claims 1, 9 and 17 are each directed to one of the four statutory categories of invention: a method, an article of manufacture, and a machine, respectively.
The limitations A method for managing an extended travel itinerary using a travel management system comprising: receiving ... user input indicating a travel destination, the travel destination including a travel location and a duration for a stay at the travel location; identifying ... based on the travel location and the duration, a travel event ... determining automatically ... a pre-event trigger for the travel event based on an activity prerequisite to the travel event; retrieving ... data associated with the activity ... the data having one or more values that vary over time; calculating ... a trigger time for the pre-event trigger based on the data associated with the activity; and transmitting ... at the trigger time, the pre-event trigger ... for execution of a function corresponding to the travel event, execution of the function comprising ... transmitting the pre-event trigger, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a travel destination, the travel destination including a travel location and a duration for a stay at the travel location (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)); identifying, based on the travel location and the duration, a travel event and an event manager for the travel event (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)); determining automatically a pre-event trigger for the travel event (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)); calculating a trigger time for the pre-event trigger (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)); and transmitting, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the travel event (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements a travel management system (claim 1), a non-transitory computer-readable medium (claim 9), one or more processors (claims 9 and 17), a system (claim 17), a travel application (claims 1, 9 and 17), an event manager application (claims 1, 9 and 17), a database (claims 1, 9 and 17), an application programming interface (API) (claims 1, 9 and 17), a client device of a user (claims 1, 9 and 17), a network (claims 1, 9 and 17), and an event management system (claims 1, 9 and 17) are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a non-transitory computer-readable medium, one or more processors, a system, a travel application, an event manager application, a database, and an application programming interface (API) do not integrate the abstract idea into a practical application. Moreover, the amended additional element application programming interface (API) is only used for extra solution activity (see MPEP 2106.05(g)). The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the concept of the aforementioned abstract idea to a generic computer environment comprising a travel management system (described in paras [0042-0046]), a non-transitory computer-readable medium (described in paras [0042-0046]), one or more processors (described in paras [0042-0046]), a system (described in paras [0042-0046]), a travel application (described in para [0018]), an event manager application (described in para [0018]), a database (described in paras [0042-0046]), an application programming interface (API) (described in paras [0029]; [0048]; [0072];), a client device of a user (described in paras [0042-0046]), a network (described in para [0020]), and an event management system (described in paras [0042-0046]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 2-8, 10-16 and 18-20 have been given the full two-part analysis including analyzing the limitations both individually and in combination. Claims 2-8, 10-16 and 18-20 analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of receiving a travel destination, the travel destination including a travel location and a duration for a stay at the travel location; identifying, based on the travel location and the duration, a travel event and an event manager for the travel event; determining automatically a pre-event trigger for the travel event; calculating a trigger time for the pre-event trigger; and transmitting, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the travel event.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dawkins (U.S. Pub. No. 2019/0156252) in view of Sakata (U.S. Pub. No. 2015/0278716) in view of Saito (U.S. Pat. No.  10,740,714).
Regarding the following claim 1, 9 and 17 limitations, Dawkins, as shown, discloses the following limitations:
A method for managing an extended travel itinerary using a travel management system comprising: receiving, by a travel application installed on a client device of a user, user input indicating a travel destination, the travel destination including a travel location and a duration for a stay at the travel location; [See [0007]; [0011]; (Fig. 12, elements 1205, 1210, 1215); [0102]; Dawkins teaches a system receiving travel parameters, via user input into an access device 1215 connected to a network 1220, comprising a destination and travel duration]
... identifying, by the travel application, based on the travel location and the duration, a travel event and an event manager application associated with the travel event, the event manager application installed on the client device of the user and being a different application from the travel application; [See [0035]; [0095]; [0102-0103]; [0107]; Dawkins teaches a system identifying an travel service such as a flight, a hotel, an attraction, and a rental (i.e. a travel event) provided by a vendor database and software on a corresponding vendor server (i.e. an event manager application associated with the travel event) based on travel parameters such as travel destination and travel duration. Dawkins further teaches that it should be understood that the described program components and systems can generally be integrated together in a single software product or packaged into multiple software products]
Dawkins does not, however Sakata does, disclose the following limitations:
... determining automatically, by the travel application, a pre-event trigger for the travel event based on an activity prerequisite to the travel event; [See [0095]; [0124-0125]; [0128]; Sakata teaches detecting an event in a user’s schedule information, such as a wedding, and determining a corresponding reservation destination, such as a reservation (i.e. a pre-event trigger) for a hairdresser or beauty parlor, based on a predetermined combination of the two by the user (i.e. based on an activity prerequisite to the travel event).]
... retrieving, by the travel application, data associated with the activity from database, the data having one or more values that vary over time; [See [0128]; [0130]; (Fig. 4); Sakata teaches collecting available reservation (i.e. activity) time periods for different days (i.e. data associated with the activity ... data having one or more values that vary over time) associated with a reservation hosting facility (for example, a hairdresser reservation at a hairdresser facility). Sakata further teaches collecting this information from a storage unit 203 (i.e. database) associated with the facility.
... calculating, by the travel application, a trigger time for the pre-event trigger based on the data associated with the activity; [See [0094-0097]; Sakata teaches detecting an event taking place within a predetermined time period after the current clock time (i.e. calculating, by the travel application, a trigger time), before proceeding to, at the current time (i.e. a trigger time), making a reservation for a service prior to an event (i.e. the pre-event trigger) a service based on a predetermined combination of the event and the service (see above) (i.e. based on the data associated with the activity).]
... and transmitting, by the travel application, at the trigger time, the pre-event trigger ... to the event manager application for execution of a function corresponding to the travel event, execution of the function comprising the event manager application transmitting the pre-event trigger over a network to an event management system. [See [0097]; (Fig. 6A); (Fig. 6B); [0061]; (Fig. 2); Sakata teaches generating and sending reservation instruction information (i.e. transmitting ... the pre-event trigger) to the corresponding hairdresser (i.e. to the event manager) at the current time (i.e. at the trigger time). Sakata further teaches, as shown above, that reserving a hairdresser corresponds directly to subsequent wedding (i.e. for execution of a function corresponding to the travel event). Sakata further teaches transmitting information between an apparatus and a server device via a network.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the travel planning system of Dawkins with the automatic reservation system of Sakata. The automatic reservation system of Sakata allows a user to set rules for reservations they know they will want to make based on events in their calendar, and by performing this one-time setup of rules users can trust that all of the future reservations they will need will automatically be booked instead of having to perform the reservation manually and risk forgetting to make the reservation. Users of Dawkins making reservations would benefit from the automated reservation system for the same reasons; as described in Sakata in paragraphs [0173] and [0174] “convenience of the user is improved”.-
Dawkins in view of Sakata does not, however Saito does, disclose the following limitations:
... over an application programming interface (API) ... [See [Col. 19, Lines 5-8]; Saito teaches using an API as a way to send and receive data.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Dawkins in view of Sakata with the API data communicating methods of Saito.  APIs are well known in the art as an easy to use and effective means of automated data acquisition from a source over the internet.  Dawkins in view of Sakata teaches transmitting and receiving data through a network interface such as the internet (Dawkins paragraph [0101]), and would therefore benefit from the ease of use and effectiveness of using an API within their system.
Regarding the following claim 2, 10 and 18 limitations, Dawkins in view of Sakata in view of Saito, as shown, disclose all claim 1, 9 and 17 limitations. Dawkins further discloses the following limitations:
The method of claim 1, wherein the travel event comprises at least one of a medical service event, a sightseeing event, or a food service event. [See [0035]; Dawkins teaches making reserving a travel service (i.e. travel event) such as tours (i.e. a sightseeing event).]
Regarding the following claim 4 and 12 limitations, Dawkins in view of Sakata in view of Saito, as shown, disclose all claim 1 and 9 limitations. Dawkins further discloses the following limitations:
The method of claim 1, wherein the location of the travel destination comprises at least one of an accommodation, a city, or a country. [See [0046]; Dawkins teaches a traveler inputting a ski lodge (i.e. an accommodation) as a location in which they would like to travel.]
Regarding the following claim 5 and 13 limitations, Dawkins in view of Sakata in view of Saito, as shown, disclose all claim 1 and 9 limitations. Dawkins does not, however Sakata does, further disclose the following limitations:
The method of claim 1, wherein the pre-event trigger comprises creating an appointment with a service provider. [See [0097-0098]; Sakata teaches automatically reserving (i.e. pre-event trigger) a service, such as a hairdresser, at a specific time prior to a corresponding event, such as a wedding, for a specific period of time (i.e. creating an appointment).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the travel planning system of Dawkins with the automatic reservation system of Sakata. The automatic reservation system of Sakata allows a user to set rules for reservations they know they will want to make based on events in their calendar, and by performing this one-time setup of rules users can trust that all of the future reservations they will need will automatically be booked instead of having to perform the reservation manually and risk forgetting to make the reservation. Users of Dawkins making reservations would benefit from the automated reservation system for the same reasons; as described in Sakata in paragraphs [0173] and [0174] “convenience of the user is improved”.-
Regarding the following claim 6 and 14 limitations, Dawkins in view of Sakata in view of Saito, as shown, disclose all claim 1 and 9 limitations. Dawkins further discloses the following limitations:
The method of claim 1, wherein receiving the duration comprises receiving traveler criteria and calculating the duration based on the criteria. [See [0046]; Dawkins teaches a duration for a trip being determined based on travel parameters (i.e. travel criteria) input by a user, such as time range for a flight, price, destination, date range for the trip, airline, and quantity of tickets.]

Claims 3, 7, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dawkins (U.S. Pub. No. 2019/0156252) in view of Sakata (U.S. Pub. No. 2015/0278716) in view of Saito (U.S. Pat. No.  10,740,714) and in further view of Dutta (U.S. Pub. No. 2002/0077953).
Regarding the following claim 3, 11 and 19 limitations, Dawkins in view of Sakata in view of Saito, as shown, disclose all claim 1, 9 and 17 limitations. Dawkins in view of Sakata in view of Saito do not, however Dutta does, further disclose the following limitations:
The method of claim 1, further comprising transmitting a post-event trigger to the event manager. [See [0073]; Dutta teaches a system for instructing a valet (i.e. the event manager) to automatically retrieve a customer’s car for them after their flight lands (i.e. a post-event trigger) at an airport.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the automatic reservation system of Dawkins in view of Sakata in view of Saito with the automatic valet instructing feature of Dutta. By making this combination the users of Dawkins in view of Sakata in view of Saito would not only be able to automate reservations before an event, but also after an event, which would increase user convenience further. For example, prior to a wedding may automatically reserve a suit try-on and rental appointment, while after the wedding it would be convenient for the system to automatically reserve a dry-cleaning pickup of the rented suit. 
Regarding the following claim 7 and 15 limitations, Dawkins in view of Sakata in view of Saito, as shown, disclose all claim 1 and 9 limitations. Dawkins in view of Sakata in view of Saito do not, however Dutta does, further disclose the following limitations:
The method of claim 1, further comprising calculating a modified trigger time based on a modified event time. [See [0073]; Dutta teaches considering a customer’s flight arrival and subsequent delays (i.e. a modified event time) when determining when to send (i.e. calculating a modified trigger time) automated valet instructions regarding retrieval of the customer’s vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the automatic reservation system of Dawkins in view of Sakata in view of Saito with the delay consideration features of Dutta. By making this combination, the users of Dawkins in view of Sakata in view of Saito would not have to manually adjust the timings of reservations correlated with the wedding. For example, if a wedding is delayed by a month the automated system of Dawkins in view of Sakata in view of Saito in further view of Dutta would automatically adjust a correlated hairdresser appointment by a month as well, resulting in the hairdresser appointment remaining slightly before the wedding. This would increase user convenience and satisfaction.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawkins (U.S. Pub. No. 2019/0156252) in view of Sakata (U.S. Pub. No. 2015/0278716) in view of Saito (U.S. Pat. No.  10,740,714) in view of Iverson (U.S. Pub. No. 2019/0297060) and in view of Ferrara (U.S. Pub. No. 2013/0191647).
Regarding the following claim 8, 16 and 20 limitations, Dawkins in view of Sakata in view of Saito, as shown, disclose all claim 1, 9 and 17 limitations. Dawkins in view of Sakata in view of Saito do not, however Iverson does, further disclose the following limitations:
The method of claim 1, further comprising transmitting a decryption key ... to the event manager, the decryption key configured to provide access to traveler information stored by the travel management system. [See [0023-0024]; [0044]; Iverson teaches assigning a provider data decryption key to each travel provider (i.e. the event manager). Iverson further teaches that decryption keys are used for decrypting customer protected data elements (i.e. traveler information stored by the travel management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the travel planning system of Dawkins in view of Sakata in view of Saito with the decryption key feature of Iverson. By making this combination, user information within the system of Dawkins in view of Sakata in view of Saito would only be accessible by travel providers corresponding to events and reservations in which the user is participating. This would result in higher security for user data, which is beneficial to users and travel providers alike.
Dawkins in view of Sakata in view of Saito in view of Iverson do not, however Ferrara does, disclose the following limitations:
... a decryption key comprising an expiration date ... [See [0066]; Ferrara teaches decryption keys being time coded with an expiration time, after which the decryption key is no longer effective.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the travel planning system of Dawkins in view of Sakata in view of Saito in view of Iverson with the decryption key expiration feature of Ferrara. As described in paragraph [0066] of Ferrara, time coding a decryption key with an expiration time would provide “extra security control for the access to the medical data”. Greater security and control over the security methods is highly beneficial to users and travel providers handling personal data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628